Stamler, J. S. C.
Defendants had moved for a dismissal of the complaint on the grounds that the exhaustion of remedies doctrine applied. The motion was denied. The opinion appears at 114 N. J. Super. 63 (Ch. Div. 1971).
After trial had been concluded on January 25, 1972, decision was reserved.
On February 23, 1972 the Supreme Court of New Jersey entered an order in Preston v. Board of Education, Westfield, (Docket 0-272). Preston involved substantially the same issues as did the case at bar. The trial court in Preston had dismissed the complaint for failure of exhaustion of administrative remedies. The Appellate Division reversed and remanded for trial. The Supremo Court granted certification and after oral argument reversed the Appellate Division and affirmed the judgment of the Trial Court.
The action of the Supreme Court overrules what had been decided in Valent.
This court is, of course, obliged to comply with pronouncements of our Supreme Court. See Reinauer Really Corp. v. Paramus, 34 N. J. 406, 415 (1961).
Judgment in favor of defendants and against plaintiffs will be entered dismissing the complaint without prejudice to the prompt prosecution of administrative remedies. No costs.